TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00062-CV


      Nelson Partners, LLC; NP Skyloft Equity, LLC; and Nelson Brothers Property
     Management, Inc. d/b/a/ Nelson Partners Property Management, Inc., Appellants

                                                 v.

                              TCG Skyloft Owner, LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-21-001519, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Nelson Partners, LLC; NP Skyloft Equity, LLC; and Nelson Brothers Property

Management, Inc. d/b/a Nelson Partners Property Management, Inc. appeal from the county

court at law’s writ of possession in favor of appellee TCG Skyloft Owners, LLC. Appellants and

appellee have filed an agreed motion to abate this appeal until thirty days after the Travis County

District Court renders a final judgment in a separate but related matter because such judgment

may directly impact the issues in this appeal.

               We grant the agreed motion and abate this appeal to allow the district court time

to render judgment in the related matter. See Tex. R. App. P. 2, 43.6. The parties shall file a

status report with this Court on or before August 1, 2022. The appeal will remain abated until

further order of this Court. All appellate deadlines will be tolled during the period of abatement.
              It is ordered on June 16, 2022.



Before Justices Goodwin, Baker, and Triana

Abated

Filed: June 16, 2022




                                                2